                Case 7:20-cv-01985-KMK Document 28 Filed 10/13/20 Page 1 of 2




                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
    LETITIA JAMES                                                                                DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                           LITIGATION BUREAU

                                             Writer's Direct Dial: (212) 416-8561


                                                     October 13, 2020

    Hon. Kenneth M. Karas
    United States District Judge
    United States Courthouse
    300 Quarropas Street
    White Plains, New York 10601-4150

             Re:      Estate of Anderson v. Wood, et al.,
                      20CV0 1985 (KMK)

    Dear Judge Karas:

            I am an Assistant Attorney General with the New York State Office of the Attorney
    General. I write, respectfully, in an abundance of caution to request that defendant Nurse Parker's
    time to respond to the Complaint be adjourned from today until the anticipated motion to dismiss
    the other two defendants, Sergeant Wood and Correction Officer Putkowski, 1 has been decided. 2

             This afternoon, pursuant to ,r II(A) of the Court's Individual Rules of Practice, I served a
    pre-motion letter on opposing counsel and then filed that letter with the Court via ECF. The letter
    outlines defendants Wood and Putkowski's anticipated motion to dismiss the Complaint. The
    motion will not be made on behalf of defendant Nurse Parker. Based on the Court's rules, the
    serving of a pre-motion letter seeking to dismiss the complaint in whole or part stays the time for
    the service of an answer until further Court order. Because, however, Nurse Parker will not be
    joining in the anticipated motion, I write to request that Nurse Parker's time to answer be stayed
    pending a decision on the motion to dismiss. The basis for this request is judicial economy so that
    all of the defendants can respond at one time, should the motion to dismiss be denied. Should the
    motion be granted, only Nurse Parker will have to respond.


    1 The State of New York has certified outside counsel for defendant New York State Office of Mental Health ("OMH")

    Nurse Ruth Forest, who is being represented in this matter by the law firm of Hoguet Newman Regal, & Kenney,
    LLP. Nurse Forest filed an Answer with the Court on October 9, 2020. See Docket No. 26.
    2 In a September 3, 2020 letter to the Court, see Docket No . 22, I informed the Court that the plaintiffs in this case

    have a companion matter pending in the Court of Claims and that I have been advised by the Assistant Attorney
    General handling the Claims matter that plaintiffs' settlement demand is under review. That review has not yet been
    completed.

          28 Liberty Street, New York, New York 10005 • Tel.: (212) 416-8610 • Fax: (212) 416-6075   (Not For Service of Papers)
                                                        www.ag.ny.gov
           Case 7:20-cv-01985-KMK Document 28 Filed 10/13/20 Page 2 of 2




        I have conferred with opposing counsel who does not consent to this request. I apologize
to the Court for the untimely filing of this application and respectfully request that should the Court
deny this application, Nurse Parker be granted until Monday, October 19, 2020 to respond to the
Complaint.
 Denied. If Nurse Parker is not joining the Motion to
 Dismiss, then an answer       has to be filed on Nurse           Respectfully submitted,
 Parker's behalf regardles::. of the outcome of the motion.
 There are no compelling efficienies that justify putting this    /.s/ -,. rez·l Shevlz·n
 off. Nurse Parker's Answer is due 10/28/20.                          1V'
                                                                  Neil Shevlin
  ,A j
 So Ordered.                                                      Assistant Attorney General
~ I ~ 10114120                                                    (212) 416-8561
                                                                  Neil.Shevlin@ag.ny.gov
cc: Nicholas Henry Mindicino, Esq. (by ECF)
    Helene Hechtkopf, Esq.




      2R Li&~fly gh-eel, New Vork, New Vork 100M • Tel.: (iii) 416-8610 • Fax: (212) 416-6075 (NotFor Service of Papers)
                                                       www.ag.ny.gov
